DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on October 17th, 2017 (CN 201710964909.2). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated March 12th, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the limitations “for supplying power to the optical member to be assembled”, “placing a lens to be assembled at a specified position of the optical member to be assembled”, “an in-surface close to the optical member”, “a first image acquisition device close to a first out-light surface of the beam splitting prism and coaxial with the first out-light surface”, “a second image acquisition device close to a second out-light surface of the beam splitting prism and coaxial with the second out-light surface” are all unclear and render the claim indefinite. Specifically, it is unclear how you would “supply power” to a regular lens to be assembled, as there is nothing to energize in a piece of glass. Further, it is unclear how the lens “to be assembled” is put at a position of “the optical member to be assembled” as the lens is itself the optical member to be assembled? Next, it is unclear how “close” the in surface and both image acquisition devices, and generally unclear structurally where they are located, as “close” is a relative term and there are no points of reference provided for where these elements are located in space relative to each other or how far away they are from each other, or if there are elements between them or not. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “the optical member exists”, “placing a lens at a position”, “an in-surface”, “a first image acquisition device”, and “a second image acquisition device” respectively. 
Regarding claim 4, the limitation “a transmittance and a reflectance of 1:1” is unclear and renders the claim indefinite. Specifically, it is unclear if the “1:1” here is the ratio of transmittance to reflectance or if it refers to some other property of the bonding surface. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “a transmittance and a reflectance”. 

Regarding claims 2, 3, and 5-19, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagawa et al. (JP 2004177334 A) (Note that a translated version of this document has been provided and is being cited below).
Regarding claim 1, Miyagawa teaches an optical module assembling device, comprising: 
	a fixing member for fixing an optical member to be assembled (See, e.g., the combination of whatever structure (not shown or numbered) holds lenses 15 and 16 in Fig. 2 in place and whatever point of connection the moving device 18 has to those two lenses), a power supply component for supplying power to the optical member to be assembled (Note that elements 18-20 in Fig. 2 all require a power source to work in normal operation, meeting this limitation in light of the 112 rejection above), and an alignment mechanism for placing a lens to be assembled at a specified position of the optical member to be assembled (See, e.g., moving device 18 in Fig. 2); 
	a beam splitting prism with an in-light surface close to the optical member to be assembled (See, e.g., beam splitter 13 in Fig. 2 and note this limitation is met in light of the 112 rejection above), a first image acquisition device close to a first out-light surface of the beam splitting prism and coaxial with the first out-light surface (See, e.g., imaging device 19 in Fig. 2 and note this limitation is met in light of the 112 rejection above), and a second image acquisition device close to a second out-light surface of the beam splitting prism and coaxial with the second out-light surface (See, e.g., evaluation device 20 in Fig. 2 and note that it is an image acquisition device insofar as it acquires an image from the imaging device, further note this limitation is met in light of the 112 rejection above); and 
	a controller configured to control the alignment mechanism to adjust a position of the lens to be assembled according to the images captured by the first image acquisition device and the second image acquisition device (Note that the evaluation device 20 uses images from imaging device 19 to determine if the lenses are in the correct place, and if not instructs moving device 18 to move the lenses on that basis, which necessarily involves a controller, even if unnumbered and not shown specifically).
Regarding claim 2, Miyagawa teaches the device set forth above and further teaches a positive lens provided between the first image acquisition device and the beam splitting prism, and coaxial with the first image acquisition device (See, e.g. lens 16 in Fig 2 which is on the same optical axis as imaging device 19 & is clearly positive as shown in Fig. 2).
Regarding claim 3, Miyagawa teaches the device set forth above and further teaches wherein the positive lens comprises an aspheric positive lens (See, e.g., Fig. 2 which shows lens 16 to meet this limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (JP 2004177334 A) in view of Nakanishi et al. (US 6,327,093 B1).
Regarding claim 4, Miyagawa teaches the device set forth above but lacks an explicit disclosure wherein the beam splitting prism comprises two right-angle prisms bonded by oblique surfaces, and a bonding surface is plated with a semi-transmitted and semi-reflected dielectric film having a transmittance and a reflectance of 1:1.
	However, in an analogous beamsplitter field of endeavor Nakanishi teaches the use of a beamsplitter in an optical system, wherein the beamsplitter comprises two right angle prisms bonded by oblique surfaces and the bonding surface has a dielectric film providing transmittance and reflectance (See, e.g., column 14 lines 12-31 which explain this). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the beamsplitter of Miyagawa to be formed from two right angle prisms with a bonding surface between them, as taught by Nakanishi, for the purpose of improving a quality of the light reaching the image sensor. 

Claim(s) 8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (JP 2004177334 A) in view of Tews et al. (US 4,615,093).
Regarding claims 8 and 14-16, Miyagawa teaches the device set forth above but lacks an explicit disclosure wherein the alignment mechanism comprises: a first mechanical arm electrically connected to the controller, and an alignment head provided on the first mechanical arm; wherein the alignment head comprises a vacuum suction head or an adjustable mechanical clamping head.
	However, in an analogous field of endeavor Tews teaches the use of a mechanical arm electrically connected to a controller that includes an alignment head comprising a vacuum suction head to move samples (See, e.g., component transportation device 11 which has retaining member 13 which has hollow suction needle 14, shown in Fig. 1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miyagawa to include a mechanical arm as taught by Tews, in the moving device 18, for the purpose of more accurately placing the lenses. 

Allowable Subject Matter
Claims 5-7, 9-13, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 11-13, the prior art, alone or in combination, fails to teach a dispensing mechanism; wherein the dispensing mechanism comprises a second mechanical arm electrically connected to the controller and a UV dispensing syringe fixed on the second mechanical arm; the dispensing mechanism is configured to perform a dispensing operation on the optical member to be assembled according to a dispensing instruction of the controller.
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein the alignment head further comprises an integration mechanism; the integration mechanism is connected to the first mechanical arm, and is configured to integrate a plurality of alignment heads on the first mechanical arm. 
Regarding claims 10 and 17-19, the prior art, alone or in combination, fails to teach wherein each fixing member of a plurality of fixing members is provided with a sensor for detecting whether or not an optical member to be assembled is placed on the each fixing member.

Regarding claims 6 and 7, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872